United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palatine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1144
Issued: March 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 10, 2016 appellant, through counsel, filed a timely appeal from a November 23,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish permanent
impairment warranting a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
On December 5, 2006 appellant, a 38-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging an injury on December 2, 2006 as a result of falling on ice while
delivering mail. OWCP accepted the claim for sprain of left shoulder and upper arm, sprain of
left hip and thigh, lumbar sprain, lumbar disc herniation at L4-5, and spinal stenosis at L5-S1.3
Appellant received wage-loss compensation and medical benefits and returned to full-time,
limited-duty work on March 2, 2009.
She returned to full-time, full-duty work on
August 10, 2009. OWCP accepted that appellant sustained a recurrence of total disability on
June 1, 2010 and May 1, 2013 and authorized spinal surgery, which she underwent on
August 31, 2010.4 Appellant returned to a full-time, limited-duty position as a letter carrier,
effective April 15, 2013, with the following restrictions: lifting and carrying no more than 20
pounds.
On December 11, 2012 appellant, through counsel, filed a claim for a schedule award
(Form CA-7). She submitted an October 9, 2012 report from Dr. Neil Allen, a Board-certified
neurologist, who opined that she had 15 percent whole person impairment based on Chapter 17
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, A.M.A., Guides).
In a December 13, 2012 report Dr. David L. Spencer, a Board-certified orthopedic
surgeon, noted that appellant was doing well until December 11, 2012 when she was sitting on a
stool at work and the leg broke causing her to fall flat on her buttocks. He found that range-ofmotion testing of the lumbar spine was limited and painful and opined that she sustained a
contusion to her spine. Dr. Spencer recommended a course of steroid treatment and took
appellant off work for two weeks. On December 27, 2012 he reported that she had not improved
sufficiently to return to work and therefore he was recommending no work and physical therapy
for three to four weeks.
On January 24, 2013 Dr. Avi J. Bernstein, a Board-certified orthopedic surgeon, reported
that appellant was pursuing physical therapy and he was releasing her to return to work on
January 28, 2013 with a 20-pound lifting restriction. On February 21, 2013 he noted that she
continued to complain of right leg symptoms. Dr. Bernstein indicated that appellant had been
seen by a Dr. Wolf in the past and had a negative electromyography (EMG). He referred her to
pain management for evaluation of possible spinal cord stimulator.

3

In a February 28, 2013 letter, OWCP advised appellant that it had combined her claims under File Nos.
xxxxxx958, xxxxxx741, and xxxxxx056 under master File No. xxxxxx668 for administrative case management
purposes.
4

On October 13, 2011 appellant filed a notice of recurrence (Form CA-2a) alleging that on October 5, 2011 she
sustained a recurrence of her October 5, 2011 employment injury. By decisions dated December 13, 2011, March 8,
and September 20, 2012, OWCP denied her recurrence claim because the medical evidence of record was
insufficient to establish a recurrence of her medical condition commencing October 5, 2011 causally related to her
October 5, 2011 work injury.

2

In a January 14, 2013 report,5 Dr. Christopher Gross, a Board-certified orthopedic
surgeon and OWCP medical adviser, reviewed the medical evidence of record and found that
after Dr. Allen’s October 9, 2012 impairment rating appellant fell at work on
December 11, 2012. Appellant was placed on a course of steroids and sent home from work for
two weeks. Dr. Gross concluded that appellant was no longer at maximum medical
improvement (MMI) and therefore he could not provide a permanent impairment rating. He
noted that there was no evidence to suggest any impairment to appellant’s right lower extremity.
Dr. Gross reported that once Dr. Spencer cleared her to go back to work, and documented her
physical examination, he would be able to provide an impairment rating for the accepted lumbar
conditions.
By letter dated May 1, 2013, OWCP requested additional information from appellant’s
treating physician for further consideration to be given to her claim for a schedule award. It
stated that its medical adviser was unable to provide an impairment rating on January 14, 2013
because she was no longer at MMI as she fell at work on December 11, 2012, received medical
treatment, and was taken off work. OWCP afforded appellant 30 days to submit additional
medical evidence, including a physician’s report assessing her permanent impairment based on
the sixth edition of the A.M.A., Guides and establishing that she had reached MMI.
In response, appellant submitted reports dated March 21 through April 30, 2013 from
Dr. Richard Noren, a Board-certified anesthesiologist, who diagnosed bilateral sacroiliac (SI)
joint dysfunction and administered steroid injections.
In a June 10, 2013 letter, OWCP advised appellant that because the medical evidence of
record indicated that she had not yet reached MMI that her schedule award claim could not be
considered.
On March 24, 2014 appellant, through counsel, filed a second claim for a schedule award
(Form CA-7) and submitted an August 29, 2013 functional capacity evaluation and a July 23,
2013 EMG and nerve conduction velocity (NCV) study, which was normal and demonstrated no
evidence of a lumbar radiculopathy. Appellant further submitted reports dated June 28 through
September 5, 2013 from Dr. April Fetzer, a Board-certified physiatrist, who diagnosed chronic
low back pain with left lumbar radiculopathy status post L4 through S1 fusion. On July 29, 2013
Dr. Fetzer opined that appellant had reached MMI and released her to full-duty work.
In a July 3, 2014 letter, OWCP advised appellant of the deficiencies of her schedule
award claim and afforded her 30 days to submit a physician’s report establishing that she had
reached MMI and a permanent impairment rating based on the sixth edition of the A.M.A.,
Guides.
In a July 14, 2014 report, Dr. Bernstein noted that appellant sustained a fall at work on
May 9, 2014 and another fall at work on July 5, 2014 when she rolled her left ankle. Appellant
also reported increasing low back pain radiating down her right leg since the incident.
Dr. Bernstein diagnosed significant increasing low back pain and provided restrictions of lifting
no more than 10 pounds.
5

The Board notes that the report date “January 14, 2012” is a harmless, typographical error.

3

On July 22, 2014 Dr. Jeffrey L. Visotsky, a Board-certified orthopedic surgeon,
diagnosed lateral epicondylitis and extensor carpi radialis brevis origin tear. On August 20, 2014
he noted that appellant was seen for a follow-up of a left lateral epicondylectomy and was to
maintain an off-work status.
By decision dated September 24, 2014, OWCP terminated appellant’s wage-loss
compensation benefits as her actual earnings as a modified letter carrier exceeded the current
wages of her date-of-injury position.
On November 26, 2014 Dr. Michael Hellman, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical evidence of record and concluded that appellant
had reached MMI on July 29, 2013, the date Dr. Fetzer released appellant to full duty. He found
that appellant’s shoulder and hip sprains had fully resolved and therefore she had no permanent
impairment of the left upper or lower extremity under the A.M.A., Guides. Utilizing section
16.4, page 531, of the A.M.A, Guides and the July/August 2009, The Guides Newsletter,
Dr. Hellman performed an impairment rating of her left and right lower extremities as related to
her lumbar spine condition. He found that Dr. Fetzer’s July 29, 2013 and Dr. Bernstein’s
July 14, 2014 report both indicated that appellant had no sensory or motor deficits. Dr. Hellman
explained that he disagreed with Dr. Allen’s impairment rating because his assessment was
improperly based on Chapter 17 of the A.M.A., Guides and failed to properly utilize the
July/August 2009, The Guides Newsletter. He noted that appellant had some recent injuries that
were not reflected under the current claim. Appellant fell at work on May 9, 2014, rolled her left
ankle on July 5, 2014, was diagnosed with epicondylitis and underwent surgery on July 24, 2014.
Dr. Hellman explained that he could not evaluate her permanent impairment related to these
injuries as she had not reached MMI for these conditions.
By decision dated February 12, 2015, OWCP denied appellant’s schedule award claim
finding that the medical evidence of record failed to establish a ratable impairment as required to
obtain a scheduled member.6
On February 18, 2015 counsel requested an oral hearing before a representative of the
Branch of Hearings and Review. Appellant submitted physical therapy reports dated
February 12 through April 14, 2015.
In a February 9, 2015 report, Dr. Bernstein noted that “on Tuesday, [appellant] tweaked
her back delivering mail” and suffered right-sided buttock pain to knee and questioned whether
she had SI joint dysfunction. On March 12, 2015 he noted that appellant continued to have pain
in the SI joint, but felt that she was capable of getting back to work and would continue with
physical therapy. On March 19, 2015 Dr. Bernstein diagnosed low back pain and SI joint pain
and recommended an injection for the SI joint pain. On June 4, 2015 he found continued
symptoms and reported that he was trying to obtain a magnetic resonance imaging scan.

6

On February 9, 2015 appellant, through counsel, filed a claim for a recurrence of disability (Form CA-2a). In a
March 19, 2015 letter, OWCP advised appellant that, based on her description of the circumstances that prompted
the filing of the claim, she was claiming a new traumatic injury, and therefore should file a new traumatic injury
claim.

4

A telephonic oral hearing was held before an OWCP hearing representative on
September 3, 2015. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
Subsequently, appellant submitted an August 14, 2015 narrative statement indicating that
she was at home due to SI joint dysfunction and a physical therapy report dated August 19, 2015.
She further submitted an August 31, 2015 report from Dr. Bernstein who noted that she had
some improvement with her SI joint injection, which was starting to wear off and still she
considered the SI joint a problem. Dr. Bernstein recommended an updated injection and
continued physical therapy.
By decision dated November 23, 2015, OWCP’s hearing representative affirmed the
February 12, 2015 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of FECA,7 and its implementing federal regulations,8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.10
Neither FECA nor its regulations provide for a schedule award for impairment to the
back or to the body as a whole.11 Furthermore, the back is specifically excluded from the
definition of organ under FECA.12 The sixth edition of the A.M.A., Guides does not provide a
separate mechanism for rating spinal nerve injuries as impairments of the extremities.
Recognizing that FECA allows ratings for extremities and precludes ratings for the spine, the
July/August 2009, The Guides Newsletter offers an approach to rating spinal nerve impairments
consistent with sixth edition methodology. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP procedures indicate that The Guides
Newsletter is to be applied.13
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
11

See N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

12

See 5 U.S.C. § 8101(19); Francesco C. Veneziani, 48 ECAB 572 (1997).

13

Supra note 10 at Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

5

A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.14
ANALYSIS
The Board finds that the medical evidence of record fails to establish that appellant
sustained any permanent impairment to a scheduled member of the body causally related to the
December 2, 2006 employment injury. OWCP accepted her claim for sprain of left shoulder and
upper arm, sprain of left hip and thigh, lumbar sprain, lumbar disc herniation at L4-5, and spinal
stenosis at L5. The medical evidence of record does not establish that appellant sustained a
permanent impairment due to any of her accepted conditions.
The Board finds that OWCP’s medical adviser, Dr. Hellman, properly reviewed the
medical record and found no basis for rating impairment to a scheduled member of the body.15
Dr. Hellman found that appellant’s shoulder and hip sprains had fully resolved and that therefore
she had no permanent impairment of the left upper or lower extremity under the A.M.A., Guides.
Utilizing section 16.4, page 531, of the A.M.A., Guides and the July/August 2009, The Guides
Newsletter, utilizing the treating physician’s reports he performed an impairment rating of her
left and right lower extremities as related to her lumbar spine condition. Dr. Hellman found that
Dr. Fetzer’s July 29, 2013 and Dr. Bernstein’s July 14, 2014 report both indicated that appellant
had no sensory or motor deficits. Moreover, the Board notes that the EMG/NCV study dated
July 23, 2013 was normal and demonstrated no evidence of a lumbar radiculopathy.
Dr. Hellman explained that he disagreed with Dr. Allen’s impairment rating because his
assessment was improperly based on Chapter 17 of the A.M.A., Guides and failed to properly
utilize the July/August 2009, The Guides Newsletter. He noted that appellant had some recent
injuries that were not reflected under the current claim. Dr. Hellman explained that he could not
evaluate her permanent impairment related to her later injuries as she had not reached MMI for
these conditions. He determined that appellant had reached MMI as of July 29, 2013, the date
Dr. Fetzer released her to full duty. The Board finds that OWCP’s medical adviser properly
concluded that record of evidence contains no medical evidence of impairment to the left upper
extremity or bilateral lower extremities resulting from the accepted conditions. Therefore,
appellant has not met her burden of proof to establish permanent impairment under the sixth
edition of the A.M.A., Guides for any of her accepted conditions.
FECA does not authorize schedule awards for loss of use of the spine.16 A claimant may
still receive an award for loss of use of a limb where the cause of the impairment originated in
the spine. Because the A.M.A., Guides does not provide a separate mechanism for rating spinal

14

See Veronica Williams, 56 ECAB 367 (2005).

15

The Board notes that it is appropriate for an OWCP medical adviser to review the clinical findings of the
examining physician to determine the permanent impairment. See supra note 10, Part 3 -- Medical, OWCP Directed
Medical Examinations, Chapter 3.200.4 (October 1990); Tommy R. Martin, 56 ECAB 273 (2005).
16

See M.R., Docket No. 14-0833 (issued September 9, 2014).

6

nerve injuries as impairments of the extremities, OWCP has adopted the standard set forth in The
Guides Newsletter.17
In his October 9, 2012 report, Dr. Allen opined that appellant had 15 percent whole
person impairment based on Chapter 17 of the sixth edition of the A.M.A., Guides. Chapter 17
addresses whole person impairment of the spine, not upper extremity impairment18 and thus he is
found to have failed to utilize the proper standard. The Board finds that his impairment rating is
inconsistent with FECA and the A.M.A., Guides. Appellant has submitted no other current
medical evidence in conformance with the sixth edition of the A.M.A., Guides, or The Guides
Newsletter, addressing how she has a ratable impairment of a scheduled body member.
Accordingly, the weight of the medical opinion evidence is accorded to Dr. Hellman’s
November 26, 2014 report. Consequently, appellant failed to establish that she has a ratable
impairment of a scheduled body member.19
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. Based on
the findings and reasons set forth above, the Board finds that appellant’s arguments are not
substantiated.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a schedule
award.

17

See supra note 13.

18

See L.T., Docket No. 15-423 (issued March 26, 2015). See supra note 11.

19

Id. See J.Q., 59 ECAB 366 (2008) (when the examining physician does not provide an estimate of impairment
that conforms to the A.M.A., Guides, OWCP may rely on the impairment rating provided by an OWCP medical
adviser).

7

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

